     Case 2:20-cv-00486-GW-MAA Document 15 Filed 06/16/20 Page 1 of 3 Page ID #:59



1
      Todd M. Friedman (SBN 216752)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
3
      Woodland Hills, CA 91367
4     Phone: 323-306-4234
5
      Fax: 866-633-0228
      tfriedman@toddflaw.com
6

7     Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
      TERRY FABRICANT, individually               )   Case No.: 2:20-cv-00486-GW-MAA
11    and on behalf of all others similarly       )
12    situated,                                   )   NOTICE OF VOLUNTARY
                                                  )   DISMISSAL OF ENTIRE ACTION
13
      Plaintiff,                                  )   WITHOUT PREJUDICE
14                                                )
             vs.                                  )
15
                                                  )
16                                                )
17
      ICAPITAL FUNDING, GREG                      )
      COTTER, and DOES 1 through 10,              )
18    inclusive,                                  )
19                                                )
      Defendants.                                 )
20
                                                  )
21

22
             NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23

24    Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
25
      prejudice as to the individual and class claims. Defendant has neither answered
26

27
      Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this

28    case was filed as a class action, no class has been certified, and court approval of



                                         Notice of Dismissal - 1
     Case 2:20-cv-00486-GW-MAA Document 15 Filed 06/16/20 Page 2 of 3 Page ID #:60



1
      this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
2
      Rules of Civil Procedure. Accordingly, this matter may be dismissed without
3

4     prejudice and without an Order of the Court.
5

6           Respectfully submitted this 16th day of June, 2020.
7

8
                                By:   s/Todd M. Friedman
9                                     Todd M. Friedman, Esq.
10
                                      Law Offices of Todd M. Friedman, P.C.
                                      Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
     Case 2:20-cv-00486-GW-MAA Document 15 Filed 06/16/20 Page 3 of 3 Page ID #:61



1
      Filed electronically on this 16th day of June, 2020, with:
2
      United States District Court CM/ECF system
3

4     Notification sent on this 16th day of June, 2020, via the ECF system to all
5
      interested parties

6

7     This 16th day of June, 2020.
8
      By: s/Todd M. Friedman
9         Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
